UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4769



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIO GUZMAN, a/k/a Van,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-03-119-F)


Submitted:   July 29, 2005                 Decided:   August 18, 2005


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel John Randall, IV, Wilmington, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Following a jury trial, Julio Guzman was convicted of

being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2000).       The district court sentenced Guzman to 120

months of imprisonment.             The court also specified an identical

alternate      sentence   of       120   months   pursuant    to    this      court’s

recommendation in United States v. Hammoud, 378 F.3d 426 (4th Cir.)

(order), opinion issued by 381 F.3d 316 (4th Cir. 2004) (en banc),

vacated, 125 S. Ct. 1051 (2005).

              Guzman   appeals,      asserting    that,    pursuant      to   United

States v. Booker, 125 S. Ct. 738 (2005), his sentence violates the

Sixth Amendment because it was enhanced under the mandatory federal

sentencing guidelines scheme based on facts that were not found by

a jury beyond a reasonable doubt.            Although we agree that a Sixth

Amendment violation occurred, we conclude that any error resulting

from the sentence imposed by the district court is harmless.                     Id.

at 769 (Breyer, J., opinion of the Court).                Because the alternate

sentence the district court pronounced pursuant to 18 U.S.C.A.

§   3553(a)    (West   2000    &    Supp.   2005),   treating      the   sentencing

guidelines as advisory only, was identical to the sentence imposed

under the mandatory federal sentencing guidelines as they existed

at that time, the mandatory application of the guidelines “did not

affect the district court’s selection of the sentence imposed.”

Williams v. United States, 503 U.S. 193, 203 (1992).


                                         - 2 -
           Accordingly, we affirm Guzman’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 3 -